ITEMID: 001-97326
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: MARKOVIC v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Ján Šikuta;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicant, Mr M. Markovič, is a Slovakian national who was born in 1972 and lives in Púchov. He was represented before the Court by Mr R. Procházka, a lawyer practising in Bratislava. The Slovak Government (“the Government”) were represented by their Agent, Mrs M. Pirošíková.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 13 December 2004 the applicant’s wife initiated criminal proceedings against the applicant for bodily harm.
On 14 December 2004 the applicant’s wife left for Karlovy Vary in the Czech Republic. Without the applicant’s knowledge, she took with her their son.
On 20 December 2004 the Karlovy Vary District Court issued an interim measure awarding the applicant’s wife custody of the child.
On 26 July 2005 the Považská Bystrica District Police Office discontinued the criminal proceedings on the ground that no crime had been committed.
On 26 August 2005 the discontinuation of the criminal proceedings was confirmed by the Považská Bystrica District Prosecutor Office.
On 10 February 2005 the applicant lodged an action with the Považská Bystrica District Court petitioning for divorce and seeking determination of the rights and obligations in respect of their child.
On 23 March 2005 the applicant sought an interim measure regulating child contact arrangements.
On 11 April 2005 the applicant withdrew his submission.
On 17 May 2005 the first hearing took place. The District Court adjourned the hearing pending its receipt of the criminal file, the Karlovy Vary District Court’s file as well as the administrative file from the Karlovy Vary Social Affairs Office.
On 2 September 2005 the applicant sought an interim measure regulating child contact arrangements.
On 8 September 2005 the District Court issued an interim measure.
On 20 September 2005 the applicant appealed.
On 9 November 2005 the Trenčín Regional Court decided on the appeal.
On 1 February 2006 the applicant requested an expert opinion.
On 3 February 2006 the District Court appointed an expert psychologist.
On 3 May 2006 the District Court imposed a fine on the applicant’s wife for non-appearance before the expert.
On 26 May 2006 the applicant’s wife appealed against the fine. The Regional Court dismissed the appeal on 19 September 2006.
On 18 May 2006 the applicant’s wife challenged the expert on grounds of bias.
On 3 June 2006 the expert submitted the expert opinion.
On 3 November 2006 the District Court dismissed the objection of bias.
On 15 December 2006 the applicant’s wife appealed.
On 29 December 2006 the Regional Court dismissed the appeal.
On 22 March 2007 the second hearing took place. The District Court decided to obtain a second expert opinion from an expert in the Czech Republic.
On 18 April 2007 the applicant sought an interim measure regulating child contact arrangements.
On 26 April 2007 the applicant’s petition was dismissed.
On 14 May 2007 the applicant appealed.
On 28 May 2007 the Regional Court decided on the appeal.
On 6 June 2007 the applicant challenged the Czech expert on grounds of bias.
On 7 September 2007 the Karlovy Vary District Court dismissed the objection of bias against the expert.
On 29 June 2007 the applicant challenged the judge on grounds of bias.
On 12 September 2007 the Regional Court dismissed the objection of bias.
Between October 2007 and March 2008 the Považská Bystrica District Court requested the Karlovy Vary District Court on five occasions to inform it whether the decision to dismiss the objection of bias had become final.
On 17 March 2008 the District Court received information that the above decision had become final.
Between February 2008 and June 2008 the Považská Bystrica District Court asked the Karlovy Vary District Court on three occasions for information on the status of the expert opinion.
On 2 October 2008 the Karlovy Vary District Court delivered the expert opinion to the District Court.
On 13 November 2008 the District Court delivered the judgment.
On 23 December 2008 the applicant’s wife appealed.
On 18 February 2009 the applicant submitted his statement in response to the defendant’s appeal.
On 23 February 2009 the case was transferred to the Regional Court for a decision.
On 16 April 2009 the Regional Court decided to obtain a third expert opinion from an expert psychologist.
On 12 June 2009 another expert was appointed due to the heavy workload of the expert appointed on 16 April 2009.
The proceedings are pending.
On 22 May 2007 the applicant complained to the Constitutional Court about the length of the civil proceedings.
On 31 August 2007 the Constitutional Court
The Constitutional Court concluded that the District Court had handled the case in an appropriate manner.
